Citation Nr: 9913492	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-17 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for headaches on the basis 
of direct service connection or as due to an undiagnosed 
illness.

Entitlement to service connection for hair loss on the basis 
of direct service connection or as due to an undiagnosed 
illness.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel



INTRODUCTION

The veteran served on active duty from February 1981 to 
August 1992.  She served in the Desert Shield/Storm theater 
of operations in Kuwait and Saudi Arabia.

This appeal arises from determinations by the regional office 
denying service connection for headaches and hair loss on a 
direct basis or as due to undiagnosed Gulf war illness.


FINDINGS OF FACT

1.  The regional office has obtained all necessary evidence 
for an equitable disposition of the veteran's claims.

2.  Headaches and hair loss were not present in service.

3.  Headaches, diagnosed as migraine headaches, were first 
demonstrated after discharge from service.

4.  Hair loss and thinning that was present for a short 
period of time after service was acute and transitory in 
nature, without current evidence of such disability.

5.  No medical evidence or medical opinion establishes a 
relationship between the temporary hair loss and thinning, or 
the migraine headaches, found after service and the veteran's 
service or any incident in service.


CONCLUSION OF LAW

The claims for service connection for headaches and for hair 
loss are not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1137, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.317 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the appellant maintains that she developed 
headaches and hair loss within a year of her discharge from 
service, and that such disabilities are directly related to 
her service in Desert Shield/Storm while stationed in Kuwait 
and Saudi Arabia.

I.  Background

The service medical records, including examination for 
discharge from service, are negative for any complaints, 
findings, or diagnoses indicative of hair loss or chronic 
headaches.

Department of Veterans Affairs (VA) outpatient treatment 
records for 1994 and 1995 show complaints of headaches and 
hair loss beginning in early 1994.  On an examination for 
exposure to Persian Gulf disabilities in early 1994, the 
veteran reported that she was stationed in the Persian Gulf 
for the period between September 1990 and April 1991.  She 
reported that she began noticing headaches about six months 
after coming home.  She also noted hair loss around the same 
time.  She stated that her hair was becoming thinner.  
Physical examination showed some thinning of the hair when 
combed.  Neurological examination was essentially normal.

On a VA examination in August 1995, the appellant indicated 
that there was no history of head injury.  She stated that 
headaches began about one year after she returned from Saudi 
Arabia where she was stationed for nine months.  She reported 
that the headaches occurred at a rate of 2 to 3 times weekly.  
She stated that the headaches prevented her from functioning 
in any way about 50 percent of the time, and that she needed 
to lay down when such headaches occurred.  There was no 
visual disturbance, but some nausea with headaches.  
Neurological examination was within normal limits.  The 
diagnosis was migraine headaches.

Private medical records for 1996 and 1997 were received 
indicating treatment for various disabilities unrelated to 
the present claims. 

At a hearing at the regional office in September 1997, the 
veteran indicated that she did not see any physician for her 
headaches or hair loss until 1994.  She stated that the hair 
loss problem had improved.

In February 1998, a VA psychiatric examination was performed 
which resulted in the diagnosis of panic disorder, episodic.  
At a special dermatology examination, the veteran reported 
that she had some patchy hair loss after her discharge from 
service, but that the hair grew back and she was presently 
asymptomatic.  The examination showed no patchy hair loss.  
The diagnosis was no evidence of hair loss.

II.  Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 C.F.R. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, supra.  An 
allegation that a disorder is service connected is not 
sufficient.  The veteran must submit evidence in support of 
the claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and the quantity of 
the evidence required to meet the statutory burden of 
necessity will depend upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91-93d (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay and medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms listed provided 
that such disability:  (1) Became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and (2) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  "Objective indications of chronic disability" 
include both signs, in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
nonmedical indicators that are capable of independent 
verification.  Disabilities that have existed six months or 
more and disabilities that exhibit episodes of improvement 
and worsening over a six-month period will be considered 
chronic.

In this case, the service medical records are negative for 
any complaints, findings, or diagnoses indicative of chronic 
disability manifested by headaches.  The first manifestations 
of such disability occurred when the veteran saw physicians 
about one-and-one-half years after discharge from service.  
The veteran began complaining of headaches on VA outpatient 
treatment reports in early 1994.  A VA examination in 1995 
diagnosed this disability as migraine headaches.  There has 
been no medical evidence or medical opinion that establishes 
that the migraine headaches had their inception in service. 

There is no competent evidence that the disability had its 
inception in service, or that there is a nexus between the 
current disability of migraine headaches and the veteran's 
service.  The claim for service connection for migraine 
headaches on a direct basis is therefore not well grounded.  
In the same way, since the headaches have been diagnosed as 
migraine headaches, they are not an undiagnosed illness.  
Further, there is no medical evidence establishing a link 
between such headaches and the veteran's service, including 
her service in the Gulf War.  Since there is no undiagnosed 
headache illness, and since the headaches have not been 
attributed to service during the Gulf War, the claim for 
service connection for headaches due to an undiagnosed 
illness is also not well grounded.

The service medical records are negative for any complaints, 
findings, or diagnoses of hair loss during service.  The 
veteran did have some reported hair loss following service, 
but it was temporary in nature, with the hair growing back 
again.  There is no finding of a current disability, as 
ongoing hair loss is not present, according to the veteran at 
her hearing in September 1997 or on the VA examination of 
February 1998.  Any hair loss was acute and transitory in 
nature.  In any event, there is no medical evidence or 
medical opinion establishing a link between such hair loss 
and the veteran's service, or service in the Gulf.  Without a 
current disability, or a nexus between the hair loss and the 
veteran's service, the claim for service connection for hair 
loss on a direct basis is not well grounded.  In addition, 
there is no current diagnosis or current disability of hair 
loss, and therefore, the claim for service connection for 
hair loss due to an undiagnosed illness incurred during the 
Gulf War is not well grounded either.


ORDER

Entitlement to service connection for hair loss and headaches 
on a direct basis or due to an undiagnosed illness is not 
established.  The benefits sought on appeal are denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

